Judgment and order denying motion to set aside the verdict and for a new trial unanimously affirmed, with costs. The testimony of the physicians at folios 245 and 263 was competent. (See McClain v. Brooklyn City R. R. Co., 116 N. Y. 459, 468; Kelly v. United Traction Co., 88 App. Div. 283.) The motion made at folios 273 and 274, to strike out all of the testimony with respect to physical injuries and physical condition, was too broad, inasmuch as there is no dispute but that the bulk of the evidence regarding injuries was competent. Present — Lazansky, P. J., Rich, Kapper, Hagarty and Carswell, JJ.